Citation Nr: 0729414	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  03-06 963	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from June 1953 to April 
1955.  He died in June 1990.  The appellant is his widow.

This appeal was previously before the Board of Veterans 
Appeals (Board) in March 2004, when it was remanded for 
additional evidentiary development.  Such development has 
been accomplished and the case is once again before the Board 
for further appellate review.


FINDING OF FACT

The appellant cares for herself at home and is not bedridden.


CONCLUSION OF LAW

Special monthly pension is not warranted.  38 U.S.C.A. § 1541 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

The VA will pay a pension to the surviving spouse of each 
veteran of a period of war.  38 U.S.C.A. § 1541.  The 
appellant, as the surviving spouse of a veteran of the Korean 
conflict period, was awarded such a pension in October 1990 
following the veteran's death.  She was awarded a higher rate 
of pension benefits in December 1994 based upon a finding 
that she is rendered housebound.  She now asserts that she 
requires daily aid and assistance from her daughters to 
perform the functions of normal living, to include cooking.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the appellant was informed of these elements in a May 
2002 letter.  

The appellant has not been informed of the law governing the 
assignment of disability ratings and the assignment of 
effective dates in reference to the claim adjudicated herein.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, in light of the disposition reached below, such 
notification is rendered moot and the Board holds that no 
prejudice accrues to her by this oversight.  

Private medical records and a VA medical examination have 
been obtained in support of the appellant's claim.  The 
appellant has presented written statements in support of her 
claim and she has testified in support of the claim during a 
personal hearing before an RO hearing officer.

All relevant records and contentions have been carefully 
reviewed.  The Board has not identified any further areas of 
inquiry pertinent to the issue resolved in this decision.  
Thus, the Board concludes that VA has satisfied its duties to 
notify and assist, and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Review of the record shows that the appellant has some 
degenerative spine disease, and had surgery on a portion of 
her thoracic spine in 1992.  She also suffers from 
hypertension and osteoporosis.  During an April 2003 hearing 
at the RO, she testified that she experiences muscle spasms, 
numbness in her upper extremities, and that she has pain in 
all her joints, but particularly in her hands.  She stated 
that she maintains a quiet daily routine, and that her 
daughters cook for her and help her with her laundry.

During an April 2004 VA examination, the appellant reported 
that she lives alone, but that her daughters assist her with 
household chores, that she only leaves her home for a short 
walk to the grocery store and to church, both of which are 
proximate to her house.  She was driven to the examination by 
her daughter.  She used a cane to ambulate during the 
examination.  The examiner rendered the opinion that the 
appellant can attend to the activities of daily living and 
the needs of nature by herself without assistance, despite 
experiencing pain upon activity.  The examiner determined 
that the appellant appeared mentally sound and capable of 
managing her benefit payments.  

For special monthly pension at the higher aid and attendance 
rate to be granted, it must be shown either that the 
surviving spouse is blind, is a patient in a nursing home as 
a result of physical or mental incapacity, or has an actual 
need for aid and attendance under the criteria set forth in 
38 C.F.R. § 3.352(a).  38 U.S.C.A. §§ 1502(b), 1541; 38 
C.F.R. § 3.351. 
 
The evidence does not establish and the appellant does not 
contend that she is either blind or a patient in a nursing 
home.  Therefore, for special monthly pension to be 
warranted, it must be shown that she meets the criteria of § 
3.352(a). 
 
In pertinent part, 38 C.F.R. § 3.352(a) provides that the 
following criteria will be accorded consideration in 
determining the need for regular aid and attendance:  
inability of claimant to dress or undress himself (herself), 
or to keep himself (herself) ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself (herself) through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
or her daily environment.  38 C.F.R. § 3.352(a). 
 
The evidence of record simply does not show the presence of 
any of these criteria.  To the contrary, it appears that the 
appellant can and does dress herself and keep herself 
ordinarily clean and presentable.  She does not require any 
prosthetic or orthopedic appliances or any mechanical aids, 
other than a cane for support.  She can feed herself and 
attend to the wants of nature.  She does not suffer from 
extreme weakness or physical or mental incapacity which 
requires care on a regular basis.  She is not bedridden.   
 
In sum, there is no indication that she cannot protect 
herself from the hazards or dangers incident to her daily 
environment, or that she cannot manage her daily needs and 
functions without assistance.  The preponderance of the 
evidence is thus against a grant of special monthly pension, 
based upon a demonstrated need for regular aid and 
attendance.  The benefit sought must therefore be denied. 


ORDER

Special monthly pension based upon the need for regular aid 
and attendance is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


